Order entered December 22, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00024-CV

                      CHRISTINA THOMAS, Appellant

                                        V.

            AMERICAN EXPRESS NATIONAL BANK, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-01809-2021

                                    ORDER

      By this order, we remove the case from submission on January 4, 2023, and

set the case for submission to December 22, 2022. See TEX. R. APP. P. 2.




                                             /s/   DENNISE GARCIA
                                                   JUSTICE